IN THE COURT OF CRIMINAL APPEALS
                   OF TEXAS
                            NOS. WR-88,960-01 thru -04



                    EX PARTE JAMES RAY SMITH, Applicant



        ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. CR09-0253-01, CR-09-0254-01, CR09-0255-01, & CR09-0256-01
                   IN THE 43RD DISTRICT COURT
                      FROM PARKER COUNTY

      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789, 800–805 (Tex. Crim. App. 2015).




FILED:   October 3, 2018
DO NOT PUBLISH